REMAINDER PAYMENT GUARANTEE This REMAINDER PAYMENT GUARANTEE, dated as of December 19, 2008 (this “Guarantee”), by Firoz Lalji (the “Guarantor”), in favor of the Shareholder’s Representative as agent for the Selling Shareholders is made between the Guarantor and the Shareholder’s Representative.Each capitalized term used and not defined herein shall have the meaning ascribed to it in the Merger Agreement.For the avoidance of doubt, references herein to the “Company” or to “Zac”, after the Effective Date, shall mean the Surviving Corporation. 1.Guarantee.To induce Zones, Inc. to enter into that certain First Amendment to Agreement and Plan of Merger dated as of November 17, 2008 by and between Zones, Inc., a Washington corporation (the “Company”) and Zones Acquisition Corp., a Washington corporation (“Zac”) which amends the Agreement and Plan of Merger dated as of July 30, 2008 between Zac and the Company (as so amended, and as further amended, restated, supplemented or otherwise modified from time to time, the “Merger Agreement”), the Guarantor hereby absolutely, irrevocably and unconditionally guarantees to the Shareholder Representative for the ratable benefit of the Selling Shareholders and their respective successors and assigns, the due and punctual performance and payment of the Company’s and Zac’s obligations under Section 2.02(a) of the Merger Agreement to deposit with the Paying Agent on January 2, 2009 cash sufficient to pay the Remainder Payment (such obligations under the Merger Agreement, the “Obligations”). This Guarantee is a guaranty of payment and performance and not of collection only.Guarantor’s liability under this Guarantee is primary, absolute, direct and unconditional and may be enforced in whole or in part, from time to time, after any nonpayment or nonperformance by the Company or Zac of any of the Obligations, in each case without requiring the Shareholder Representative to resort to the Company or any other person or entity, or any other right or remedy.The Guarantor shall be regarded, and shall be in the same position, as principal debtor with respect to the Obligations. 2.Nature of Guarantee.The Shareholder Representative shall not be obligated to file any claim relating to the Obligations in the event that the Company becomes subject to a bankruptcy, reorganization or similar proceeding, and the failure of the Shareholder Representative to so file shall not affect the Guarantor’s obligations hereunder. In the event that any payment to the Paying Agent in respect of the Obligations is rescinded or must otherwise be returned for any reason whatsoever, the Guarantor shall remain liable hereunder with respect to the Obligations as if such payment had not been made. 3.Changes in Obligations, Certain Waivers.The Guarantor agrees that the Company, Zac or the Shareholder Representative may at any time and from time to time, without notice to or further consent of the Guarantor, extend the time of payment of any of the Obligations, and may also make any agreement with the Company, Zac or the Shareholder Representative for the amendment, modification, extension, renewal, payment, compromise, discharge or release thereof, in whole or in part, without in any way impairing or affecting any of the Guarantor’s obligations under this Guarantee. The Guarantor agrees that its obligations hereunder shall not be released or discharged, in whole or in part, or otherwise affected by (a) the failure or delay on the part of the Shareholder Representative or the Selling Shareholders to assert any claim or demand or to enforce any right or remedy against the Company; (b) any change in the time, place or manner of payment of any of the Obligations or any rescission, waiver, compromise, consolidation or other amendment or modification of any of the terms or provisions of the Merger Agreement made in accordance with the terms thereof; (c) any change in the corporate existence, structure or ownership of the Company; (d) any insolvency, bankruptcy, reorganization or other similar proceeding affecting the Company; (e) the existence of any claim, set-off or other right which the Guarantor may have at any time against Zac, the Company or the Selling Shareholders, whether in connection with the Obligations or otherwise; or (f) the adequacy of any other means the Shareholder Representative or the Selling Shareholders may have of obtaining payment related to the Obligations. To the fullest extent permitted by law, the Guarantor hereby expressly waives any and all rights or defenses arising by reason of any Law which would otherwise require any election of remedies by the Shareholder Representative or the Selling Shareholders. The Guarantor hereby waives promptness, diligence, notice of the acceptance of this Guarantee and of the Obligations, presentment, demand for payment, notice of non-performance, default, dishonor and protest, notice of any Obligations incurred and all other notices of any kind, all defenses which may be available by virtue of any valuation, stay, moratorium law or other similar Law now or hereafter in effect, any right to require the marshalling of assets of the Company, and all suretyship defenses generally (other than fraud or willful misconduct by the Company or any of its subsidiaries or affiliates or defenses to the payment of the Obligations that are available to the Company under the Merger Agreement). The Guarantor acknowledges that it will receive substantial direct and indirect benefits from the transactions contemplated by the Merger Agreement and that the waivers set forth in this Guarantee are knowingly made in contemplation of such benefits. The Guarantor hereby expressly and unconditionally waives any rights that it may now have or hereafter acquire against the Company or Zac that arise from the existence, payment, performance, or enforcement of the Guarantor’s obligations under or in respect of this Guarantee or any other agreement in connection therewith, including, without limitation, any right of subrogation, reimbursement, exoneration, contribution or indemnification and any right to participate in any claim or remedy of the Shareholder Representative and the
